Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicants’ election without traverse of Group I (claims 1-7) in the reply filed on 05/24/2022 is acknowledged.
3.	Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 1: It recites, among other things, “25-80 parts of a macromolecular polyol; 0-60 parts of a silicone oil or a liquid silicone rubber; 10-50 parts of a diisocyanate; 3-20 parts of a small molecular diol as a chain extender; and 0.1-3 parts of an auxiliary agent” (Emphasis added).  Absent any definition or explanation in the present specification, it is not clear whether “parts of” these raw materials are based on volume, weight, etc…(see, for example, page 2 of the present specification). 
	It is further noted that since claims 2-7 depend from claim 1, they are rejected along with claim 1 because they incorporate all the limitations of claim 1, including those that are indefinite for the reasons set forth above.
	Accordingly, the scope of these claims is deemed indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1063662861 (hereinafter referred to as “CN ‘286”) in view of CN 1053999172 (hereinafter referred to as “CN ‘917”).
	The claims are directed to specific amounts of particular ingredients (a macromolecular polyol, a silicone oil or liquid silicone rubber; diisocyanate, small molecular diol as a chain extender, and auxiliary agent) necessary to form the thermoplastic silicone-polyurethane elastomer recited in the claim preamble.
	As to Claims 1-3 and 6-7: CN ‘286 discloses a highly permeable waterproof and moisture permeable thermoplastic polyurethane elastomer prepared from raw materials by weight, including 62-85 parts of fluorine-containing polyether diol having a number average molecular weight of 2500-3000 (which according to present claim 2 corresponds to the claimed macromolecular polyol, i.e., silicon-free polyol having a molecular weight of 1000-4000 g/mol), 3-10 parts by weight of a dihydroxy silicone oil having a functional group number of 1-3 (i.e., encompassed by the claimed 0-60 parts of a silicone oil), 12-23 parts of isophorone diisocyanate (i.e., encompassed by the claimed 10-50 parts of a diisocyanate), and 5-15 parts of small molecule diol as a chain extender, e.g., ethylene glycol (which according to present claims 1 and 6 corresponds to the claimed 3-20 parts of a small molecular diol as a chain extender, i.e., a diol comprising 10 or less carbon atoms) (Page 1, lines 1-11, Page 3, lines 2-15, Page 7, lines 5-12, and Page 9, lines 8-20). 
	However, CN ‘286 does not specifically mention the addition of 0.1-3 parts of an auxiliary agent including an antioxidant or a catalyst as required by claims 1 and 7.
	Nevertheless, CN ‘917 discloses the addition of antioxidant and catalyst (corresponding to the claimed auxiliary agent) used in amounts of, for example, 0.2 parts by weight, for the purposes of preparing silicone-modified thermoplastic polyurethane elastomer having advantageous properties (Paragraphs [0014]-[0015], [0017], [0024]-[0025] and [0034]).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the claimed amounts of auxiliary agents including antioxidant and catalyst taught by CN ‘917 in the thermoplastic polyurethane elastomer discussed in CN ‘286, with a reasonable expectation of successfully obtaining desired properties.
	As to Claim 5: CN ‘286 does not specifically mention using other types of diisocyanate, i.e., diphenylmethane diisocyanate or hexamethylene diisocyanate, as required by claim 5.  However, CN ‘917 discloses the use of diphenylmethane diisocyanate or hexamethylene diisocyanate for the purposes of preparing advantageous thermoplastic polyurethane elastomer (Paragraphs [0012], [0017] and [0024]-[0025]).  Thus, it would have been obvious to one of ordinary skill in the art to employ other types of diisocyanate, including the claimed diphenylmethane diisocyanate or hexamethylene diisocyanate taught by CN ‘917, in the thermoplastic polyurethane elastomer discussed in CN ‘286, with a reasonable expectation of successfully obtaining desired properties. 
	
6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN 106366286 (hereinafter referred to as “CN ‘286”) in view of CN 105399917 (hereinafter referred to as “CN ‘917”) as applied to claims 1-3 and 5-7 above and further in view of Vanloon et al. (US 2013/0288062).
	The disclosures with respect to CN ‘286 and CN ‘917 in paragraph 5 are incorporated here by reference.  They do not specifically mention adding liquid silicone rubber that is an industrialized room temperature vulcanized silicone rubber having a curing time of more than 60 minutes as required by claim 4.
	However, Vanloon et al. disclose the use of liquid silicone rubber that is an industrialized room temperature vulcanized silicone rubber having a curing time of more than 40 minutes (overlaps with the claimed curing time of more than 60 minutes) for the purposes of obtaining desired hardening properties (Paragraph [0003]).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the liquid silicone rubber that is an industrialized room temperature vulcanized silicone rubber having the claimed curing time taught by Vanloon et al. in the thermoplastic polyurethane elastomer suggested by CN ‘286 and CN ‘917, with a reasonable expectation of successfully obtaining desired hardening properties. 

7.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105399917 (hereinafter referred to as “CN ‘917”) in view of CN 106366286 (hereinafter referred to as “CN ‘286”).
	The claims are directed to specific amounts of particular ingredients (a macromolecular polyol, a silicone oil or liquid silicone rubber; diisocyanate, small molecular diol as a chain extender, and auxiliary agent) necessary to form the thermoplastic silicone-polyurethane elastomer recited in the claim preamble.
	As to Claims 1-2 and 5-7:  CN ‘917 discloses a silicone modified thermoplastic polyurethane elastomer (Paragraphs [0007]-[0008] and [0017]) comprising a macromolecular diol having a molecular weight of 1000-3000 and may be selected from, among other things, polyether diols, polyester polyol, or polytetrahydrofuran glycol (corresponds to the claimed macromolecular polyol, i.e., a silicon-free polyol having a molecular weight between 1000-4000 g/mol), a diisocyanate monomer selected from diphenyl diisocyanate or hexamethylene diisocyanate, a small molecule chain extender selected from ethylene glycol or 1,4-butanediol (corresponding to the claimed small molecular diol comprising 10 or less carbon atoms), and a catalyst and an antioxidant (which according to present claim 7 corresponds to the claimed auxiliary agent) (Paragraphs [0010] and [0012]-[0015]).  CN ‘917 also exemplifies using 40 parts by weight of polyester diol with a molecular weight of 2000 (i.e., encompassed by the claimed 25-80 parts of a macromolecular polyol), 5 parts by weight of 1,4-butanediol (i.e., encompassed by the claimed 3-20 parts of a small molecular diol as a chain extender), 0.2 parts by weight of stannous octoate and 0.2 parts by weight of Irgranox1076 (i.e., encompassed by the claimed 0.1-3 parts by weight of an auxiliary agent, i.e., catalyst and antioxidant) (Paragraphs [0030]-[0039]).  
	However, CN ‘917 does not specifically mention adding the diisocyanate in the particular amount (i.e., 10-50 parts) required by the claims.  They also do not specifically mention the addition of a silicone oil, much less a silicone oil having alcoholic hydroxyl group with a functional group number of 1-3 as required by claims 1 and 3, respectively.
	Nevertheless, CN ‘286 teaches the use of 12-23 parts by weight of diisocyanate and 3-10 parts by weight of a dihydroxy silicone oil having a functional group number of 1-3 for the purposes of preparing highly permeable waterproof and moisture permeable thermoplastic polyurethane elastomer (Page 1, lines 1-20, Page 3, lines 2-15, Page 7, lines 5-12, and Page 9, lines 8-20). 
	Given the above teachings, it would have obvious to one of ordinary skill in the art to add the claimed amounts of diisocyanate and dihydroxy silicone oil having a functional group number of 1-3 taught by CN ‘286 in the thermoplastic polyurethane elastomer discussed in CN ‘917, with a reasonable expectation of successfully preparing obtaining highly permeable waterproof and moisture permeable properties.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN 105399917 (hereinafter referred to as “CN ‘917”) in view of CN 106366286 (hereinafter referred to as “CN ‘286”) as applied to claims 1-3 and 5-7 above, and further in view of Vanloon et al. (US 2013/0288062).
	The disclosures with respect to CN ‘917 and CN ‘286 in paragraph 7 are incorporated here by reference.  They do not specifically mention adding liquid silicone rubber that is an industrialized room temperature vulcanized silicone rubber having a curing time of more than 60 minutes as required by claim 4.
	However, Vanloon et al. disclose the use of liquid silicone rubber that is an industrialized room temperature vulcanized silicone rubber having a curing time of more than 40 minutes (overlaps with the claimed curing time of more than 60 minutes) for the purposes of obtaining desired hardening properties (Paragraph [0003]).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the liquid silicone rubber that is an industrialized room temperature vulcanized silicone rubber having the claimed curing time taught by Vanloon et al. in the thermoplastic polyurethane elastomer suggested by CN ‘917 and CN ‘286, with a reasonable expectation of successfully obtaining desired hardening properties.
Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 08/16/2019.
        2 Cited in the IDS submitted by applicants on 01/28/2021.